IN THE UNlTED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

HIRA EDUCATIONAL SERVICES OF

NORTH Al\/IERICA,
2:18-CV-00486

Plaintiff,

v. Judge l\/larilyn J. Horan

FRANK AUGUSTINE, in his ojj‘icial
capacity as Chairtnan 0f the Board of
Supervisors ofihe Twp of Shenango,
Lawrence County, Pennsylvania; ALBERT
BURICK lll, in his ojj‘icial capacity as
Supervisor and Secretary-Treasurer of the
Board ofSupervisors of the Twp ofShenango,
Lawrence County, Pennsylvania; RUSSELL
RILEY, in his ojj(z`cial capacity as Vice-
Chairman cf the Board of Supervisors of the
Twp of Shenango, Lawrence County,
Pennsylvania; BRUCE LEONATTI, in his
ojj”zcial capacity as President of the Pittsburgh
Chapter ofAct For Arnerica; AARON
BERNSTINE, in his individual capacity as
State Representative af the Pennsylvania State
House ofRepresentatives; CHRISTOPHER
SAINATO, in his individual capacity as State
Representative of the Pennsylvania State
House ofRepresentatives; and ELDER
VOGEL JR., in his individual capacity as
Senator at the Pennsylvania State Senate;

\/\/\/\/\_r“\/\/\/\/\_/\/\_/\_/\_/\_/\/\/\_/\/\/\/\/\_/\/\/\/\_/\/\/\./\/\_/V\/\_/

Defendants.

OPINION AND ORDER
On April 13, 2018, Plaintiff HIRA Education Services ofNorth America filed a
Complaint alleging, among other claims against other Defendants, that Defendant Bruce Leonatti
violated 42 U.S.C. § 1981 by engaging in discriminatory conduct that interfered With Plaintift`s
contract for the purchase of real property. (Compl. 1111 139-41, ECF No. 1`). Defendant Leonatti

filed a l\/lotion to Dismiss, (ECF No. 106), Which Was dismissed in June 2018 Without prejudice
l

as premature (ECF No. 114). Defendant Leonatti appealed the dismissal of his Motion. (ECF
No. 115). Defendant Leonatti did not seek a stay in proceedings before the District Court during
the pendency of his appeal, and on February 6, 2019, the Third Circuit dismissed the appeal for
lack of`jurisdiction. (ECF No. 169).

On December 24, 2018, Defendant Leonatti filed a l\/lotion for Sanctions against Plaintiff
and Plaintiff s counsel, arguing that the claim against Defendant Leonatti is frivolous and
violates Fed. R. Civ. P. l 1. (ECF Nos. 157, 158). Following briefing by the parties, the Court
heard oral argument on January 24, 2019. At oral argument, the Court notified the parties that it
was taking under consideration a l\/lotion to Dismiss, sua sponte, because the issues raised in the
l\/lotion for Sanctions addressed issues similar to a motion to dismiss. (ECF No. 168). The Court
also issued a briefing schedule to give the parties an additional opportunity to be heard on the
matter. ld. Defendant Leonatti’s l\/lotion for Sanctions and the sua sponte Motion to Dismiss
regarding the single claim against Defendant Leonatti are now before the Court.

Based on the following reasons, the l\/lotion for Sanctions will be denied and the Motion

to Dismiss will be granted.

I. Background

ln the spring of 2017, Plaintiff HIRA Educational Services of America, an Islamic
consulting firm that caters to lslamic schools and organizations, sought to purchase a fortner
youth development center (YDC) property located in Shenango Township. (Compl. 1111 4, 24,
ECF No. 1). The YDC property was owned by the Commonwealth of Pennsylvania, and the
Department of General Services (DGS) managed the sale of the YDC property on behalf of the
Commonwealth. (Joint Stip. as to Ownership of Property 11 3, ECF No. 46; Compl. 11 20, ECF

No. l). Plaintiff’ s plans for the property included a juvenile facility focusing on youth

intervention, as well as potential plans for an lslamic boarding school. (Compl. 11 25, ECF No.
l). Plaintiff submitted the winning bid and received an agreement of sale from DGS in May
2017. Id. at 11 24. Plaintiff timely signed and returned the agreement by June 15, 2017. Id. at
11 48. The sale agreement then went through the Commonwealth signature process, which
included signatures from state officials ld, at 11 49.

On June 6, 2017, Defendants Augustine, Burick, and Riley, sued herein in their official
capacities as members of the Board of Supervisors for Shenango Township, wrote to DGS,
requesting information about Plaintiff’ s plans and stating their concems. Id. at 11 30. Their
concerns included impact on local tax revenues, conformance with the Township’s Zoning
ordinances, and potential collusion among the bidders. Ia'. at 1111 31-33. On June 23, 2017,
Shenango Township residents held a community meeting, which drew a large crowd, including
Township supervisors, Defendants Augustine, Burick, and Riley. Id. at 11 51. Also in attendance
at the community meeting was Defendant Leonatti, representing Act for America, a group
“committed to recruiting, training, and mobilizing citizens community by community to help
protect and preserve American culture and to keep this nation safe.” Id. at 11 53 & n.3.
Defendant Leonatti allegedly made “unfounded and inaccurate” statements at the meeting and to
news outlets about Plaintiff’s plans for the YDC property. Id. at 1111 53-54. Defendant Leonatti
allegedly stated that “he gink_s he knows HlRA’s plan, and that it was ‘to become an
immigration refugee contractor that can bring in thousands of refugees if they have a facility to
house them.”’ Id. at 11 53. He added that he was “going to be Paul Revere. l’m here to send out
a warning.” Id. Additionally, “Defendant Leonatti told local news outlets that Act for America
advises local communities on how to fight the location of refugee camps in their communities,

and that if housing refugees was HlRA’s plan, the community may find it easier to fight the sale

under President Donald Trump’s administration than it would have been to fight under President
Barack Obama’s administration.” Id. at 11 54.

A few weeks later, on July 13, 2017, Plaintiff timely paid the deposit for the YDC
property. Id. at 1111 5 0, 81. Plaintiff anticipated that the sale process would be complete by
October 2017, as the remainder of the sale price was due by September ll, 2017. ld at 1111 28,
50. However, in July 2017, the Township filed a Statement of Claim against DGS in the
Commonwealth of Pennsylvania’s Board of Claims; the Board of Claims ultimately dismissed
the Statement of Claim with prejudice on September 15, 2017 because of a lack ofjurisdiction.
Id. at 1111 73, 83. Also in July 2017, the Township filed a Petition for Review in the
Commonwealth Court of Pennsylvania in an attempt to halt the sale of the YDC property to
Plaintiff. ]d. at 11 77. ln the Petition for Review, the Township claimed Plaintiff violated the
Non-Collusion Affidavit that is required in the submission of every bid. Id. The Township also
expressed a concern that Plaintiff s winning bid was “far below the assessed value of the
property,” as well as concerns about Plaintiff s ability to pay for the taxes and upkeep of a
property worth more than $3 million dollars. Id. at 11 78.

Plaintiff alleges that it was unable to obtain the required financing by the deadline in the
agreement because no institution would provide a loan while there was pending litigation
regarding the property. Id. at 11 90. Additionally, DGS could not deliver the property free of
lawsuits, so it was unable to perform its side of the contract. Id. at 11 91. Neither party could
meet the requirements of the sale agreement, and the sale agreement was nullified on August 30,
2017. Id. at 11 89. As a result of the sale agreement’s nullification, the Petition of Review,
pending before the Commonwealth Court, was dismissed as moot on September 26, 2017. Id. at
11 94. DGS later sold the YDC property to another entity, which is not a party to the current suit.

(Joint Stip. 11 3, ECF No. 46). Consequently, Plaintiff filed the present suit on April 13, 2018,
4

claiming that Defendant Leonatti “unlawfully interfered with and violated Plaintiff s contractual
rights, in violation of 42 U.S.C. § 1981.” (Compl. 1111 137-41, ECF No. 1). Now before the
Court are Defendant Leonatti’s l\/lotion for Sanctions and the Court’s sua sponte l\/lotion to

Dismiss regarding the § 1981 claim.

II. Legal standards
A. l\/lotion for Sanctions

Rule 11 of the Federal Rules of Civil Procedure provides that an attorney who presents “a
pleading, written motion, or other paper” to the court certifies that “it is not being presented for
any improper purpose”', that “the claims, defenses, and other legal contentions are warranted by
existing law or by a nonfrivolous argument for extending, modifying, or reversing existing law
or for establishing new law”; and that “the factual contentions have evidentiary support.” Fed.
R. Civ. P. l 1(b). ln order to determine whether Rule 11 has been violated, the court assesses
whether the attomey’s conduct “was objectively reasonable under the circumstances.”
Siminertnan v. Corino, 27 F.3d 58, 62 (3d Cir. 1994). Sanctions, imposed as the result of a Rule
11 violation, are reserved for exceptional circumstances Ario v. Underwriting Members of
Syndicate 53 at Lloyds, 618 F.3d 277, 297 (3d Cir. 2010). A motion for sanctions thus is not the
proper avenue by which to challenge the legal sufficiency of a claim; rather, a motion to dismiss
or a motion for a more definite statement is the appropriate mechanism Marlowe Patent

Holdings v. Ford Motor C0., 2013 U.S. Dist. LEXIS 171762, at *13 (D.N.J. Dec. 4, 2013).

B. l\/[otion to Dismiss
In deciding a motion to dismiss a complaint under Rule 12(b)(6), a court must first
“accept all factual allegations as true” and “construe the complaint in the light most favorable to

the plaintif .” Eid v. Thompson, 740 F.3d 118, 122 (3d Cir. 2014) (internal quotations omitted).
5

The court then must “determine whether, under any reasonable reading of the complaint, the
plaintiff may be entitled to relief.” Id A complaint is sufficient only when it is facially
plausible, meaning that the court is able “to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Ashcroft v. Iql)al, 556 U.S. 662, 678 (2009) (citing Bell
Atlantic Corp. v. Twoml)ly, 550 U.S. 544, 556 (2007)). To be plausible on its face, the complaint
must contain more than “[t]hreadbare recitals of the elements of a cause of action” and “mere
conclusory statements.” Id. The court need not “accept unsupported conclusions and
unwarranted inferences.” Morrow v. Balaski, 719 F.3d 160, 165 (3d Cir. 2013).

Additionally, a court may consider dismissal for failure to state a claim on its own
motion. See Bethea v. Nation of Islam, 248 F. App’x 331, 333 (3d Cir. 2007) (“Generally, a
district court may sua sponte dismiss a complaint under Rule 12(b)(6) after service of process
only if the plaintiff is afforded an opportunity to respond.”); Bynum v. Trustees of Univ. ofPa.,
115 F. Supp. 3d 577, 590-91 (E.D. Pa. 2015) (“Even ifa party does not make a formal motion to
dismiss, we may, sua sponte, dismiss a complaint if its inadequacy is apparent as a matter of
law.”) “Before sua sponte dismissal is appropriate, however, a court must give the plaintiff
notice and an opportunity to be heard on the legal viability of his complaint.” Walsh v. Krantz,

2008 U.S. Dist. LEXlS 64835, at n.12 (l\/I.D. Pa. Aug. 22, 2008).

III. Discussion

Defendant Leonatti initially sought dismissal of the claim against him in June 2018,
arguing that he is not a proper defendant under § 1981, that Plaintiff’ s claim is actually a claim
for defamation improperly brought under § 1981, and that Plaintiff did not plead facts showing
that Defendant Leonatti’s actions caused the failure of Plaintiff’s contract. (ECF No. 107). The

Court found that Defendant Leonatti’s Motion to Dismiss was premature due to the need to

develop certain facts__ and the Court dismissed the Motion without prejudice. (ECF No. 114). In
December 2018, rather than renewing his Motion to Dismiss, Defendant Leonatti moved for
sanctions against Plaintiff and its attomeys. (ECF No. 157). Defendant Leonatti asserts that the
claim against him is frivolous, reasserting the arguments he made in his earlier Motion to
Dismiss and stating that “Plaintiff s claim against Defendant Leonatti fails so spectacularly on so
many levels that it is a clear violation of Rule 11.” (ECF No 157; ECF No. 158, at 8). Because
the parties’ arguments focused on the legal sufficiency of the claim, the Court notified the parties
that it was considering a motion to dismiss for failure to state a claim, sua sponte, in addition to

the l\/lotion for Sanctions. (ECF No. 168).

A. Proper defendant under § 1981

ln his Motion for Sanctions, Defendant Leonatti argues, as he did in his earlier l\/lotion to
Dismiss, that he is not a proper defendant under 42 U.S.C. § 1981. (ECF Nos. 107, 157, 158).
He maintains that case law has clearly established that to be a proper defendant, he either must
have been a party to the contract at issue or have been “essentially the same” as a party to the
contract (ECF No. 158, at 4). Defendant Leonatti contends that Plaintiffs attorneys are subject
to sanctions because they failed to investigate and understand the law on this issue. Id. at 1.

Section 1981 prohibits the impairment, on the basis of race, of a person’s right to make
and enforce contracts 42 U.S.C. § 1981. Accordingly, “Section 1981 offers relief when racial
discrimination blocks the creation of a contractual relationship, as well as when racial
discrimination impairs an existing contractual relationship.” Domino ’s Pizza, Inc. v. McDonald,
546 U.S. 470, 476 (2006). lt is well-settled that in order to bring a § 1981 claim, the plaintiff
must have been a party, or a “would-be” party, to the contract at issue. Id. However, despite

Defendant Leonatti’s emphatic assertions to the contrary, whether the defendant must have been

a party to the contract in order for the plaintiff to have aviable § 1981 claim is not so well-
settled. Likewise, whether the third party must be “essentially the same” as a party to the
contract in order to be a proper defendant is not as clear as Defendant Leonatti claims.
Defendant Leonatti relies on a Fifth Circuit case, F elton v. Polles, 315 F.3d 470 (5th Cir. 2002),
and seems to characterize Felton, in which a state employee alleged employment discrimination
under § 1981 and § 1983, as having decided these issues. (ECF No. 158, at 4). However, in
Felton, the court started by noting that “it is not clear whether a §1981 claim lies against an
individual defendant not a party to the contract giving rise to the claim,” and pointing out that the
Fifth Circuit had not yet decided the issue. Felton, 315 F.3d at 480 (emphasis added). The court
then stated only that “it would appear,” based on 1997 Fifth Circuit case’s limited reading of a
1975 Fifth Circuit case, that the defendant, a third party to the contract, could be liable “if he
were ‘essentially the same’ as the State for purposes of the complained-of conduct.” Felton, 315
F.3d at 480-81. The court concluded, however, that it did not need to decide the issue because
the case could be decided on other grounds. Id. at 481. Consequently, F elton is not persuasive
here.

Additionally, and quite the opposite of Felton, several cases from courts within the Third
Circuit have held that “[a] third party can be liable under § 1981 if that party intentionally
interferes, on the basis of race, with another’s right to make and enforce contracts, regardless of
whether the employer or anyone else may also be liable.” Collins v. Christie, 2008 U.S. Dist.
LEXlS 53233, at *31 (E.D. Pa. July 11, 2008) (executor of a deceased’s estate Was a proper
defendant in a suit alleging interference with an employment contract to which the deceased was
not a party); see also Aboudekika v. Del. River & BayAuth., 2011 U.S. Dist. LEXlS 82466, at
*27-28 (D.N.J. July 26, 2011) (supervisor was a proper defendant despite there being no contract

between the plaintiff-employee and the supervisor); McClease v. R.R. Donnelley & Sons Co.,
8

226 F. Supp. 2d 695, 699 (E.D. Pa. 2002) (holding that the plaintiff s claims would be actionable
under § 1981 if the plaintiff s dismissal from the defendant distribution facility “interfered with a
purely contractual relationship between” the plaintiff and the temp agency that supplied the
plaintiff as a worker to the defendant); Cimino v. Del. Dep ’t ofLabor, 2002 U.S. Dist. LEXlS
2979, at *16 (D. Del. Feb. 25, 2002) (state official sued in his individual capacity was a proper
defendant because, even though he was not a party to the employment contract between the
plaintiff and the subcontractor, he “was directly involved with the decision to terminate” the
plaintiff); Pryor v. NCAA, 153 F. Supp. 2d 710, 718 n.8 (E.D. Pa. 2001), rev ’d in part on other
grounds, 288 F.3d 548 (3d Cir. 2002) (noting that “§ 1981 proscribes discrimination not only as
to the contracting party but also as to a third party whose interference affects the formation of a
contract”). ln addition to holding that third parties, or non-parties to the contract, can be liable
under § 1981, none of the foregoing cases include language resembling the requirement that the
defendant be “essentially the same” as a party to the contract.

ln sum, it appears that a third party can be liable under § 1981, or in the very least, third-
party liability under § 1981 is not the settled issue that Defendant Leonatti would have the Court
believe. Plaintiff s claim against Defendant Leonatti thus does not exhibit a failure to investigate
or a failure to understand the law, and accordingly, is not frivolous nor violative of Rule 11.

Therefore, neither Plaintiff nor Plaintiff s attorneys are subject to sanctions on this issue.

B. Causation
Next, Defendant Leonatti argues in his l\/lotion for Sanctions, much as in his prior l\/lotion
to Dismiss, that Plaintiff failed to plead facts showing that Defendant Leonatti’s statements at the

community meeting caused Plaintiff s contract to purchase the YDC property to fall through.

(ECF No. 158, at 5, 7; ECF No. 107, at 6). Defendant Leonatti asks the Court to sanction
Plaintiff for this failure. (ECF No. 158, at 8).

As stated above, § 1981 “forbids intentional discrimination based upon race in the
making and enforcement of contracts.” Boykin v. Bloomsburg Unz`v., 893 F. Supp. 409, 416
(M.D. Pa. 1995). To establish a claim under § 1981, “a plaintiff must show (1) that he belongs to
a racial minority; (2) an intent to discriminate on the basis of race by the defendant; and (3)
discrimination concerning one or more of the activities enumerated in § 1981, including the right
to make and enforce contracts.” Pryor v. NCAA, 288 F.3d 548, 569 (3d Cir. 2002) (internal
quotations omitted). As to the third element, “Section 1981 offers relief when racial
discrimination blocks the creation of a contractual relationship, as well as when racial
discrimination impairs an existing contractual relationship, so long as the plaintiff has or would
have rights under the existing or proposed contractual relationship.” Domino ’s Pizza, lnc. v.
McDonald, 546 U.S. 470, 476 (2006). ln other words, a plaintiff must plead facts showing not
only that the defendant engaged in discriminatory conduct, but also that the defendant’s conduct
caused the alleged impairment of the plaintiff s right to make or enforce a contract See, e. g.,
Collins v. Christie, 2008 U.S. Dist. LEXlS 53233, at *37 (E.D. Pa. July 11, 2008) (referring to
the third element of the plaintiff s § 1981 claim as the causation element).

Despite Defendant Leonatti’s alleged discriminatory conduct, the contract for the sale of
the YDC property between Plaintiff and DGS continued to move forward, as evidenced by
DGS’s acceptance of Plaintiff s down payment. (Compl. 11 5 0, ECF No. 1). The contract fell
through, however, because of pending litigation regarding the YDC property. Id. at 1111 89-91.
The pending litigation, filed by members of the Township’s Board of Supervisors, Defendants
Augustine, Burick, and Riley, was based on concerns related to tax payment and alleged

collusion in the bidding process. Id. at 1111 77-78. Those concerns pre-dated Defendant
10

Leonatti’s statements as evidenced by the letter the Defendant Township Supervisors sent to
DGS on June 6, 2017-more than two weeks prior to the June 23 community meeting where
Defendant Leonatti spoke. Id. at 1111 30~33. Not only do the facts pleaded by Plaintiff show that
Defendant Leonatti’s conduct had no impact on DGS’s decision to move forward with forming
the land sale contract with Plaintiff, but Plaintiff does not plead any facts establishing a causal
connection between Defendant Leonatti’s alleged conduct and the decision by the Defendant
Township Supervisors to institute legal proceedings Therefore, since Plaintiff has failed to
plead facts sufficient to support all the elements of a cause of action under §1981, its claim
against Defendant Leonatti fails under Rule 12(b)(6), and must be dismissed

Additionally, as to Defendant Leonatti’s Motion for Sanctions, a failure to plead
sufficient facts is a common occurrence, not an “exceptional circumstance” contemplated by
Rule 11. Stated differently, this failure to plead sufficient facts is not so exceptional that it
violates Rule 11, and it is best handled by a motion to dismiss or a motion for a more definite
statement Accordingly, neither Plaintiff nor Plaintiff s counsel is subject to sanctions on this

issue.

C. Defamation

Lastly, Defendant Leonatti argues that Plaintiff and its attorneys are subject to sanctions
because Plaintiff s § 1981 claim against him is actually a claim for defamation (ECF No. 158,
at 6). Defendant Leonatti asserts that it is well-settled that defamation is not actionable under
§ 1981. (ECF No. 158, at 6). Again, however, Defendant Leonatti appears to mischaracterize
the case law he cites

The Supreme Court has stated that “[d]efamation, by itself, is a tort actionable under the

laws of most States, but not a constitutional deprivation,” Siegert v. Gilley, 500 U.S. 226, 233

11

(1991) (emphasis added). In the same Vein, the Eastern District of Pennsylvania has noted that
“[d]amages for defamation are not recoverable under the Civil Rights Act because a defamed
person has not been deprived of any rights, privileges or immunities secured to him by the
Constitution or laws of the United States.” Duffv. Sherlock, 432 F. Supp. 423, 429 (E.D. Pa.
1977). What these statements_the second of which is cited by Defendant Leonatti, (ECF No.
158, at 6~7)_do not say, however, is that defamatory statements cannot operate to cause an
interference with a right enumerated in § 1981. Rather, these statements simply state that relief
will not be afforded under § 1981 for defamation that is disconnected from a constitutional right
One of the cases cited by Defendant Leonatti is instructive ln Phelps v. Wichita Eagle-Beacon,
886 F.2d 1262 (10th Cir. 1989), the plaintiff “merely allege[d] possible loss of future
opportunities,” and the court concluded accordingly that the defamation at issue did “not deny
him the basic right to contract.” Phelps, 886 F.2d at 1267. The court distinguished the
plaintiffs case from caselaw cited by the plaintiff, explaining that those cases “all involve actual
loss of employment or other contract interests” Id. ln other words, a plaintiff cannot bring a
claim under § 1981 alleging only that a defamatory statement harmed his future potential
contract opportunities; he must allege concrete harm to a right protected by § 1981, which came
about as a result of the defamatory statement

Here, Plaintiff does not allege “possible loss of future opportunities,” but instead alleges
an actual loss_the failure of its land sale agreement (Compl. 11 89, ECF No. 1). Plaintiff also
alleges that Defendant Leonatti’s statements interfered with its contract in violation of § 1981.
Id. at 1111 139~41. Plaintiff s § 1981 claim thus is not a claim for defamation disconnected from
the activities enumerated in § 1981, unlike the defamation at issue in Phelps. Although Plaintiff
failed to plead facts sufficient to support its allegation that Defendant Leonatti’s statements

caused Plaintiff s contract to be impaired, Plaintiff nonetheless connected (albeit, in a conclusory

12

fashion) Defendant Leonatti’s statements to an actual loss Furthermore, as discussed above, a
motion for sanctions is not appropriate for challenging the legal sufficiency of a claim; that
function is reserved for a motion to dismiss or a motion for a more definite statement Therefore,
Plaintiff s § 1981 claim is not frivolous nor a violation of Rule 11, and neither Plaintiff nor

Plaintiffs attorneys are subject to sanctions on this issue.

IV. Conclusion
THEREFORE, the Motion for Sanctions filed by Defendant Bruce Leonatti is hereby
DENIED, and the l\/Iotion to Dismiss for failure to state a claim is hereby GRANTED.

Accordingly, the cause of action pertaining to Defendant Leonatti is dismissed

lT IS SO ORDERED.

  

 

 

>l\/l’arilyn» ~. Hdran
United States District Judge

13

